      Case 2:19-cr-00181-RFB-VCF Document 50
                                          49 Filed 06/25/20 Page 1 of 3



NICHOLAS A. TRUTANICH
United States Attorney
District of Nevada
Nevada Bar Number: 13644
JESSICA OLIVA
United States Attorney’s Office
501 Las Vegas Blvd. South, Suite 1100
Las Vegas, Nevada 89101
(702) 388-6336

                               UNITED STATES DISTRICT COURT
                                     District of Nevada


UNITED STATES OF AMERICA,            )                   Case No. 2:19-cr-00181-RFB-VCF
Plaintiff,                           )
                                     )
       v.                            )                      PETITION FOR ACTION
                                     )                      ON CONDITIONS OF
JASON HANSEN                         )                      PRETRIAL RELEASE
Defendant                            )



       Attached hereto and expressly incorporated herein is a Modification Request for Action

on Conditions of Pretrial Release concerning the above-named defendant prepared by Emily

McKillip, United States Pretrial Services Officer. I have reviewed the Modification Request and

concur in the recommended action requested of the Court.


       Dated this 25th day of June, 2020.


                                                          NICHOLAS A. TRUTANICH
                                                          United States Attorney


                                                          By     /S/                      .
                                                               JESSICA OLIVA
                                                               Assistant U. S. Attorney
           Case 2:19-cr-00181-RFB-VCF Document 50
                                               49 Filed 06/25/20 Page 2 of 3



PS 8
(Revised 12/04)



                                 UNITED STATES DISTRICT COURT
                                            for the
                                     DISTRICT OF NEVADA

U.S.A. vs. Jason Hansen                                        Docket No. 2:19-cr-00181-RFB-VCF

                        Petition for Action on Conditions of Pretrial Release

        COMES NOW EMILY McKILLIP, UNITED STATES PRETRIAL SERVICES OFFICER, presenting
an official report upon the defendant, Jason Hansen, who was placed under Pretrial Services
supervision by U.S. Magistrate Judge Brenda Weksler on August 1, 2019, on a personal
recognizance bond, with the following conditions of release:

      1. The defendant shall report to U.S. Pretrial Services for supervision.
      2. The defendant shall satisfy all outstanding warrants within 90 days and provide
          verification to Pretrial Services or the supervising officer.
      3. The defendant shall abide by the following restrictions on personal association, place of
          abode, or travel: Travel is restricted to Clark County, NV, without prior approval from
          Pretrial Services.
      4. The defendant may travel to the state of Washington for the purpose of court only.
      5. The defendant shall refrain from possessing a firearm, destructive device, or other
          dangerous weapons.
      6. Any firearms and/or dangerous weapons shall be removed from the defendant’s
          possession within 24 hours of release from custody and the defendant shall provide
          written proof of such to Pretrial Services or the supervising officer.
      7. The defendant shall submit to any testing required by Pretrial Services or the supervising
          officer to determine whether the defendant is using a prohibited substance. Any testing
          may be used with random frequency and may include urine testing, the wearing of a
          sweat patch, a remote alcohol testing system and/or any form of prohibited substance
          screening or testing. The defendant shall refrain from obstructing or attempting to
          obstruct or tamper, in any fashion, with the efficiency and accuracy of any prohibited
          substance testing or monitoring which is/are required as a condition of release.
      8. The defendant shall pay all or part of the cost of the testing program based upon his/her
          ability to pay as Pretrial Services or the supervising officer determines.
      9. The defendant shall refrain from use or unlawful possession of a narcotic drug or other
          controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical
          practitioner.
      10. The defendant shall refrain from the excessive use of alcohol.
      11. The defendant shall not be in the presence of anyone using or possessing a narcotic drug
          or other controlled substances.
      Case 2:19-cr-00181-RFB-VCF Document 50
                                          49 Filed 06/25/20 Page 3 of 3



           Respectfully presenting petition for action of Court and for cause as follows:

   1. The defendant has requested to attend counseling to assist in grieving the loss of this
      mother.

PRAYING THAT THE COURT WILL ORDER THAT THE DEFENDANT’S CONDITIONS OF RELEASE BE
MODIFIED TO INCLUDE THAT THE DEFENDANT SHALL PARTICIPATE IN A MENTAL HEALTH
ASSESSMENT AND ANY RECOMMENDED TREATMENT, AND SHALL PAY ALL OR PART OF THE
COST OF THE TREATMENT PROGRAM BASED UPON HIS ABILITY TO PAY AS DETERMINED BY
PRETRIAL SERVICES OR THE SUPERVISING OFFICER.

ORDER OF COURT                                   I declare under penalty of perjury that the
                                                 information herein is true and correct.
Considered and ordered this day of June,         Executed on this 25th day of June, 2020.
2020 and ordered filed and made a part of
the records in the above case.                   Respectfully Submitted,



______________________________                   _____________________________
Honorable Brenda Weksler                         Emily McKillip
U.S. Magistrate Judge                            U.S. Pretrial Services Officer
                                                 Place: Las Vegas, Nevada
